Memorandum: Supreme Court erred in denying defendant’s motion for summary judgment dismissing the complaint on the ground that plaintiff was its special employee. "A special employee is described as one who is transferred for a limited time of whatever duration to the service of another” (Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557). In this case, the uncontroverted facts established that plaintiff, although paid by his general employer, was injured while performing services under the control and at the direction of defendant, for the exclusive benefit of defendant. In those circumstances, plaintiff was defendant’s special employee as a matter of law, and plaintiff’s receipt of Workers’ Compensation benefits bars this action (see, Thompson v Grumman Aerospace Corp., supra; Lesanti v Harmac Indus., 175 AD2d 664; Jeras v East Mfg. Corp., 168 AD2d 889, appeal withdrawn 78 NY2d 953; Cameli v Pace Univ., 131 AD2d 419). (Appeal from Order of Supreme Court, Monroe County, Rosenbloom, J. —Summary Judgment.) Present — Denman, P. J., Callahan, Green, Lawton and Davis, JJ.